Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 1 of 161




                                                                              1 Composite
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 2 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 3 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 4 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 5 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 6 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 7 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 8 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 9 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 10 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 11 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 12 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 13 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 14 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 15 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 16 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 17 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 18 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 19 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 20 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 21 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 22 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 23 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 24 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 25 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 26 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 27 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 28 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 29 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 30 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 31 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 32 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 33 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 34 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 35 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 36 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 37 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 38 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 39 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 40 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 41 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 42 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 43 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 44 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 45 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 46 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 47 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 48 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 49 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 50 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 51 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 52 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 53 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 54 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 55 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 56 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 57 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 58 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 59 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 60 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 61 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 62 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 63 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 64 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 65 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 66 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 67 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 68 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 69 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 70 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 71 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 72 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 73 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 74 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 75 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 76 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 77 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 78 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 79 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 80 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 81 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 82 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 83 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 84 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 85 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 86 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 87 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 88 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 89 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 90 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 91 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 92 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 93 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 94 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 95 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 96 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 97 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 98 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 99 of 161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 100 of
                                      161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 101 of
                                      161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 102 of
                                      161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 103 of
                                      161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 104 of
                                      161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 105 of
                                      161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 106 of
                                      161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 107 of
                                      161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 108 of
                                      161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 109 of
                                      161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 110 of
                                      161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 111 of
                                      161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 112 of
                                      161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 113 of
                                      161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 114 of
                                      161
Filing #Case 4:18-cv-10277-JLK
         72714416                Document
                    E-Filed 05/25/2018    1-2 Entered
                                       05:54:19 PM on FLSD Docket 11/29/2018 Page 115 of
                                                                       161
  FORM 1.997. CIVIL COVER SHEET

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
  or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
  Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for
  completion.)


       I.          CASE STYLE
                                         IN THE CIRCUIT COURT OF THE SIXTEENTH JUDICIAL CIRCUIT,
                                             IN AND FOR MONROE COUNTY, FLORIDA



                                                                             Case No.: _________________
                                                                             Judge: ____________________
  MMI 82 LLC d/b/a Casa Morada
   Plaintiff
                 vs.
  Arch Specialty Insurance Company
  Defendant


       II.         TYPE OF CASE

                                                                                    ☐   Non-homestead residential foreclosure
               ☐ Condominium                                                            $250,00 or more
               ☒ Contracts and indebtedness                                         ☐   Other real property actions $0 - $50,000
               ☐ Eminent domain                                                     ☐   Other real property actions $50,001 - $249,999
               ☐ Auto negligence                                                    ☐   Other real property actions $250,000 or more
               ☐ Negligence – other
                 ☐     Business governance                                          ☐   Professional malpractice
                 ☐     Business torts                                                     ☐      Malpractice – business
                 ☐     Environmental/Toxic tort                                           ☐      Malpractice – medical
                 ☐     Third party indemnification                                        ☐      Malpractice – other professional
                 ☐     Construction defect                                          ☐   Other
                 ☐     Mass tort                                                          ☐      Antitrust/Trade Regulation
                 ☐     Negligent security                                                 ☐      Business Transaction
                 ☐     Nursing home negligence                                            ☐      Circuit Civil - Not Applicable
                 ☐     Premises liability – commercial                                    ☐      Constitutional challenge-statute or
                                                                                                 ordinance
                 ☐     Premises liability – residential
                                                                                          ☐      Constitutional challenge-proposed
               ☐ Products liability                                                              amendment
               ☐ Real Property/Mortgage foreclosure                                       ☐      Corporate Trusts
                 ☐     Commercial foreclosure $0 - $50,000                                ☐      Discrimination-employment or other
                 ☐     Commercial foreclosure $50,001 - $249,999                          ☐      Insurance claims
                 ☐ Commercial foreclosure $250,000 or more                                ☐      Intellectual property
                 ☐     Homestead residential foreclosure $0 – 50,000                      ☐      Libel/Slander
                 ☐     Homestead residential foreclosure $50,001 -                        ☐      Shareholder derivative action
                       $249,999
                                                                                          ☐      Securities litigation
                 ☐ Homestead residential foreclosure $250,000 or
                       more                                                               ☐      Trade secrets
                 ☐ Non-homestead residential foreclosure $0 -                             ☐      Trust litigation
                       $50,000
                 ☐ Non-homestead residential foreclosure
                       $50,001 - $249,999

                                                                                                                    3 Composite
    Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 116 of
                                          161

                                                 COMPLEX BUSINESS COURT

        This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
        Administrative Order. Yes ☐ No ☒


        III.    REMEDIES SOUGHT (check all that apply):
                  ☒ Monetary;
                  ☐ Non-monetary declaratory or injunctive relief;
                  ☐ Punitive

        IV.     NUMBER OF CAUSES OF ACTION: (                )
                (Specify)


                2

        V.      IS THIS CASE A CLASS ACTION LAWSUIT?
                    ☐ Yes
                    ☒ No

        VI.     HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                   ☒ No
                   ☐ Yes – If “yes” list all related cases by name, case number and court:




        VII.    IS JURY TRIAL DEMANDED IN COMPLAINT?
                    ☒ Yes
                    ☐ No



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature s/ Anthony M Lopez           FL Bar No.:   13685
          Attorney or party                                               (Bar number, if attorney)

        Anthony M Lopez          05/30/2018
                (Type or print name)                                         Date
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 117 of
                                      161
Filing #Case 4:18-cv-10277-JLK
         76936053                Document
                    E-Filed 08/24/2018    1-2 Entered
                                       10:36:21 AM on FLSD Docket 11/29/2018 Page 118 of
                                                        161


                      IN THE CIRCUIT COURT OF THE 16TH JUDICIAL CIRCUIT
                            IN AND FOR MONROE COUNTY, FLORIDA

        MM182 LLC d/b/a CASA MORADA,
                                                   CASE NO.: 18-CA-000411-P
                      Plaintiff,
        vs.

        ARCH SPECIALTY INSURANCE
        COMPANY,

                   Defendant.
        __________________________________/

                DEFENDANT’S FIRST REQUEST FOR PRODUCTION TO PLAINTIFF

               Defendant, ARCH SPECIALTY INSURANCE COMPANY (“ARCH”), by and

        through its undersigned counsel, hereby requests that the Plaintiff, MM182 LLC d/b/a

        CASA MORADA, produce a copy of the documents listed on the attached Exhibit "A,"

        within thirty (30) days of service hereof, at the offices of BUTLER WEIHMULLER

        KATZ CRAIG LLP, 400 N. Ashley Drive, Suite 2300, Tampa, Florida 33602, where said

        documents shall be left for a reasonable period of time for copying or reproduction.

               The Plaintiff will be in compliance with this Request for Production if said Plaintiff

        provides to the undersigned, by mail, a complete and legible copy of the requested

        items prior to the date fixed for production.




                                   (Signature Block on following page)
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 119 of
                                      161




                                           BUTLER WEIHMULLER KATZ CRAIG LLP




                                           CHRISTOPHER M. RAMEY, ESQ.
                                           Florida Bar No.: 0044808
                                           cramey@butler.legal
                                           Secondary: lfarrell@butler.legal
                                           400 N. Ashley Drive, Suite 2300
                                           Tampa, Florida 33602
                                           Telephone: (813) 281-1900
                                           Facsimile: (813) 281-0900
                                           Attorneys for Defendant

                               CERTIFICATE OF SERVICE

        I certify that a true and correct copy herein has been furnished to:

        Anthony M. Lopez, Esq.
        Joe R. De Prado, Esq.
        Marin, Eljaiek, Lopez & Martinez, P.L
        2601 South Bayshore Drive, 18th Floor
        Coconut Grove, FL 33133
        Attorneys For: Plaintiff

  via E-Portal on August 24, 2018.




                                          ______________________________
                                          CHRISTOPHER M. RAMEY, ESQ.
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 120 of
                                      161


                                      INSTRUCTIONS

  1.    You are instructed either to produce documents as they are kept in the usual
        course of business or to produce documents organized and labeled to
        correspond with the categories in this Request. Documents are to be produced
        in full and unexpurgated form.

  2.    This Request shall be deemed continuing so as to require further and
        supplemental production in the event that the party requested to produce, or any
        of its attorneys, agents or representatives, obtains or discovers additional
        information or documents between the time of the initial production and the time
        of hearing or trial.

  3.    If any documents covered by this Request are withheld by reason of a claim of
        privilege, work product immunity or other ground of non-production, a list is to be
        furnished at the time that the documents are produced identifying each such
        document for which the privilege is claimed specifically by its nature (e.g., letter.
        memorandum, etc.) together with the following information with respect to any
        such document withheld: author; recipient; sender; indicated or blind copies;
        date; subject matter; basis on which the privilege is claimed; number of pages;
        and the paragraph of this Request to which such document relates.

  4.    If a portion of an otherwise responsive document contains information that is
        subject to a claim of privilege, only those portions of the document subject to the
        claim of privilege shall be deleted or redacted from the document and the rest of
        the document shall be produced.

  5.    In the event that any document called for by this Request has been destroyed,
        lost, discarded or otherwise disposed of, each such document is to be identified
        as completely as possible, including, without limitation, the following information:
        author; recipient; sender; subject matter; date prepared or received; date of
        disposal; person currently in possession of the document; and the person
        disposing of the document.

  6.    All objections to any category of documents to be produced pursuant to this
        Request or to any definition or instruction it contains shall be in writing and
        delivered to Defendant's counsel within the time provided in the Florida Rules of
        Civil Procedure or at such other time as is agreed upon by the parties or ordered
        by this Court.

  7.    Where identification of a document is requested, please set forth the identity of
        its author or originator, the date of such authorship or origination, the identity of
        each person to whom the original or copy was addressed or delivered, the
        identity of each person known or reasonably believed to have present
        possession, custody, or control thereof, and a brief description of the subject
        matter thereof.
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 121 of
                                      161



  8.    Where identification of a person is requested, please set forth the person's name,
        last-known home and business address and telephone number, and relation to
        Plaintiff, if any.

  9.    This Request for Production of Documents shall be deemed to be continuing so
        as to require further and supplemental responses as specified in the Florida
        Rules of Civil Procedure.
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 122 of
                                      161


                                        DEFINITIONS

  1.    "Plaintiff", means Plaintiff, MM182 LLC d/b/a CASA MORADA, its affiliates,
        agents, employees and representatives.

  2.    "ARCH" means Defendant, ARCH SPECIALTY INSURANCE COMPANY, its
        agents, employees and representatives.

  3.    The “Subject Property” means the property located at 136 Madeira Rd.,
        Islamorada, FL 33065.

  4.    The “Subject Claim” shall refer to Claim #000013114410, with a date of loss of
        September 10, 2017.

  5.    The term "representative" as used herein with regard to a person or entity means
        and includes each and every present and former director, officer, partner,
        employee, agent, independent consultant or expert or other person (including
        attorneys) acting or purporting to act on behalf of the person or entity.

  6.    The term "document" or "documents" is used in its broadest sense and includes,
        without limitation, drafts, documents whether printed, recorded, stored or
        reproduced by any mechanical or electronic process, or written or produced by
        hand, and including computer tapes (including backup tapes) and all other
        computer-related documents, within your possession, custody or control.
        "Documents" shall also include (1) each copy that is not identical to the original
        or to any other copy, and (2) any tangible thing that is called for by or identified in
        response to any request. "Document" as used herein shall be construed broadly
        to include all documents and things within the scope of the Florida Rules of Civil
        Procedure and refers to all writings or other graphic matter, as well as any other
        medium by which information is stored or recorded. It includes originals, drafts,
        copies and reproductions; and it includes, without limiting the generality of the
        foregoing, letters; memoranda; reports and/or summaries of investigations; police
        reports; accident reports; opinions or reports of consultants; diagrams; marginal
        comments appearing on any documents; accounts; telegrams; studies; lists of
        persons attending meetings or conferences; records or memoranda of telephone
        conversations; written statements; transcripts or recorded statements; recorded
        statements; records of personal conversations or interviews; calculations;
        computations; specifications; drawings; advertisements; circulars; trade letters;
        press releases; prints; recordings; positive or negative films, slides or
        photographs; magnetic, electronic or video tapes; computer tapes, cards or
        printouts; and all other things of like nature; and any and all containers, boxes or
        other receptacles or repositories housing or containing such "documents."

  7.    The term "communication" shall mean any transmission of information by any
        means, including, without limitation, by spoken language, electronic transmission
        of data or any other means. The term "communication" shall include, without
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 123 of
                                      161


        limitation, any copies of written information received by the person or entity
        responding to this request, even if such person or entity is not the primary or
        direct addressee of such written information.

  8.    The term "referring" or "relating" shall mean showing, disclosing, averting to,
        comprising, evidencing, constituting or reviewing.

  9.    "Person" means a natural person, firm, association, partnership, corporation or
        other firm of legal or business entity, public or private.

  10.   The singular includes the plural and vice versa; the words "and" and "or" shall be
        both conjunctive; the word "all" means "any and all"; the word "any" means "any
        and all"; the word "including" means "including, without limitation."

  11.   All other words have their plain and ordinary meaning.
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 124 of
                                      161


                                      EXHIBIT “A”

  1.    All estimates, proposals, contracts, written agreements, change orders, invoices,
        receipts, correspondence or all other documents concerning the damages you
        are seeking in your insurance claim.

  2.    All contracts, change orders, proposals, invoices, receipts, statements, cancelled
        checks, investigative reports and all other records demonstrating repairs,
        renovations, modifications, or additions performed to the Subject Property from
        the date of purchase to the present date.

  3.    All records of expenses you have incurred that are part of your insurance claim.

  4.    All documents provided by any third party to the Plaintiff or its agents and/or
        representatives regarding the claimed damage to the Subject Property.

  5.    All appraisals, inspections, disclosures, or warranties obtained or provided
        pertaining to the insured premises.

  6.    All documents the Plaintiff contends support its insurance claim and complaint.

  7.    All documents supporting or demonstrating any awards, settlements and/or
        payments received from ARCH or any other source pertaining to the damages
        you are seeking in the insurance claim.

  8.    All documents supporting or demonstrating all insurance claims made by you
        and/or your representatives for any type of damage associated with Subject
        Property.

  9.    All photographs or videos which depict the alleged damage at the Subject
        Property on or after the claimed date of loss.

  10.   All photographs or videos which show the condition of the Subject Property prior
        to the claimed date of loss.

  11.   All documents identified, referenced, relied upon or indicated in Plaintiff’s
        Answers to Defendant’s First Set of Interrogatories.

  12.   All documents that evidence any ownership or other controlling or possessory
        interest by the members of MM182 LLC d/b/a CASA MORADA.
Filing #Case 4:18-cv-10277-JLK
         76936053                Document
                    E-Filed 08/24/2018    1-2 Entered
                                       10:36:21 AM on FLSD Docket 11/29/2018 Page 125 of
                                                    161


                      IN THE CIRCUIT COURT OF THE 16TH JUDICIAL CIRCUIT
                            IN AND FOR MONROE COUNTY, FLORIDA

        MM182 LLC d/b/a CASA MORADA,
                                                  CASE NO.: 18-CA-000411-P
                      Plaintiff,
        vs.

        ARCH SPECIALTY INSURANCE
        COMPANY,

                   Defendant.
        __________________________________/

                                DEFENDANT’S NOTICE OF SERVING
                          FIRST SET OF INTERROGATORIES TO PLAINTIFF

               Defendant, ARCH SPECIALTY INSURANCE COMPANY (“ARCH”), by and

        through its undersigned counsel and pursuant to Florida Rule of Civil Procedure 1.340,

        hereby files its notice of serving First Set of Interrogatories to Plaintiff, MM182 LLC d/b/a

        CASA MORADA, numbered 1 through 4, which are to be answered within thirty (30)

        days after service, by Plaintiff, in writing and under oath, inserting said answers upon

        the original and serving the original on Defendant’s counsel pursuant to the Florida

        Rules of Civil Procedure.

                                           BUTLER WEIHMULLER KATZ CRAIG LLP



                                           ____________________________________
                                           CHRISTOPHER M. RAMEY, ESQ.
                                           Florida Bar No.: 0044808
                                           cramey@butler.legal
                                           Secondary: lfarrell@butler.legal
                                           400 N. Ashley Drive, Suite 2300
                                           Tampa, Florida 33602
                                           Telephone: (813) 281-1900
                                           Facsimile: (813) 281-0900
                                           Attorneys for Defendant
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 126 of
                                      161



                                  CERTIFICATE OF SERVICE
        I certify that the foregoing Notice and Interrogatories have been furnished by e-

  Portal on August 24, 2018 to:

        Anthony M. Lopez, Esq.
        Joe R. De Prado, Esq.
        Marin, Eljaiek, Lopez & Martinez, P.L
        2601 South Bayshore Drive, 18th Floor
        Coconut Grove, FL 33133
        Attorneys For: Plaintiff




                                       CHRISTOPHER M. RAMEY, ESQ.
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 127 of
                                      161


                                      INSTRUCTIONS

  1.    You are instructed either to produce documents as they are kept in the usual
        course of business or to produce documents organized and labeled to
        correspond with the categories in this Interrogatory. Documents are to be
        produced in full and unexpurgated form.

  2.    If any documents covered by this Interrogatory are withheld by reason of a claim
        of privilege, work product immunity or other ground of non-production, a list is to
        be furnished at the time that documents are produced identifying each such
        documents for which the privilege is claimed specifically by its nature (e.g., letter,
        memorandum, etc.) together with the following information with respect to any
        such document withheld: author; recipient; sender; indicated or blind copies;
        date; subject matter; basis on which the privilege is claimed; number of pages;
        and the paragraph of this Interrogatory to which such document relates.

  3.    If a portion of an otherwise responsive document contains information that is
        subject to a claim of privilege, only those portions of the document subject to the
        claim of privilege shall be deleted or redacted from the document and the rest of
        the document shall be produced.

  4.    In the event that any document called for by this Interrogatory has been
        destroyed, lost, discarded or otherwise disposed of, each such document is to be
        identified as completely as possible, including, without limitation, the following
        information: author; recipient; sender; subject matter; date prepared or received;
        date of disposal; person currently in possession of the document; and the person
        disposing of the document.

  5.    All objections to any category of documents to be produced pursuant to this
        Interrogatory or to any definition or instruction it contains shall be in writing and
        delivered to defendant's counsel within the time provided in the Florida Rules of
        Civil Procedure or at such other time as is agreed upon by the parties or ordered
        by this Court.

  6.    Where identification of a document is requested, please set forth the identity of
        its author or originator, the date of such authorship or origination, the identity of
        each person to whom the original or copy was addressed or delivered, the
        identity of each person known or reasonably believed to have present
        possession, custody, or control thereof, and a brief description of the subject
        matter thereof.

  7.    Where identification of a person is requested, please set forth the person's name,
        last-known home and business address and telephone number, and relation to
        Plaintiff, if any.
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 128 of
                                      161


                                        DEFINITIONS

  1.    "Plaintiff", means Plaintiff, MM182 LLC d/b/a CASA MORADA, its affiliates,
        agents, employees and representatives.

  2.    "ARCH" means Defendant, ARCH SPECIALTY INSURANCE COMPANY, its
        agents, employees and representatives.

  3.    The “Subject Property” means the property located at 136 Madeira Rd.,
        Islamorada, FL 33065.

  4.    The “Subject Claim” shall refer to Claim #000013114410, with a date of loss of
        September 10, 2017.

  5.    The term "representative" as used herein with regard to a person or entity means
        and includes each and every present and former director, officer, partner,
        employee, agent, independent consultant or expert or other person (including
        attorneys) acting or purporting to act on behalf of the person or entity.

  6.    The term "document" or "documents" is used in its broadest sense and includes,
        without limitation, drafts, documents whether printed, recorded, stored or
        reproduced by any mechanical or electronic process, or written or produced by
        hand, and including computer tapes (including backup tapes) and all other
        computer-related documents, within your possession, custody or control.
        "Documents" shall also include (1) each copy that is not identical to the original
        or to any other copy, and (2) any tangible thing that is called for by or identified in
        response to any request. "Document" as used herein shall be construed broadly
        to include all documents and things within the scope of the Florida Rules of Civil
        Procedure and refers to all writings or other graphic matter, as well as any other
        medium by which information is stored or recorded. It includes originals, drafts,
        copies and reproductions; and it includes, without limiting the generality of the
        foregoing, letters; memoranda; reports and/or summaries of investigations; police
        reports; accident reports; opinions or reports of consultants; diagrams; marginal
        comments appearing on any documents; accounts; telegrams; studies; lists of
        persons attending meetings or conferences; records or memoranda of telephone
        conversations; written statements; transcripts or recorded statements; recorded
        statements; records of personal conversations or interviews; calculations;
        computations; specifications; drawings; advertisements; circulars; trade letters;
        press releases; prints; recordings; positive or negative films, slides or
        photographs; magnetic, electronic or video tapes; computer tapes, cards or
        printouts; and all other things of like nature; and any and all containers, boxes or
        other receptacles or repositories housing or containing such "documents."

  7.    The term "communication" shall mean any transmission of information by any
        means, including, without limitation, by spoken language, electronic transmission
        of data or any other means. The term "communication" shall include, without
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 129 of
                                      161


        limitation, any copies of written information received by the person or entity
        responding to this request, even if such person or entity is not the primary or
        direct addressee of such written information.

  8.    The term "referring" or "relating" shall mean showing, disclosing, averting to,
        comprising, evidencing, constituting or reviewing.

  9.    "Person" means a natural person, firm, association, partnership, corporation or
        other firm of legal or business entity, public or private.

  10.   The singular includes the plural and vice versa; the words "and" and "or" shall be
        both conjunctive; the word "all" means "any and all"; the word "any" means "any
        and all"; the word "including" means "including, without limitation."

  11.   All other words have their plain and ordinary meaning.
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 130 of
                                      161


               IN THE CIRCUIT COURT OF THE 16TH JUDICIAL CIRCUIT
                     IN AND FOR MONROE COUNTY, FLORIDA

  MM182 LLC d/b/a CASA MORADA,
                                          CASE NO.: 18-CA-000411-P
              Plaintiff,

  vs.

  ARCH SPECIALTY INSURANCE
  COMPANY,

             Defendant.
  __________________________________/

                           FIRST SET OF INTERROGATORIES

  1.    Please provide a specific dollar amount reflecting the damages you are seeking
        for the subject claim and identify all reports, estimates, proposals, contracts,
        written agreements, change orders, invoices, receipts, correspondence or any
        other documents supporting or demonstrating your claim for these damages.

  ANSWER:




  2.    Please provide a specific dollar amount reflecting any and all repairs, renovations
        or modifications made to correct the damages you are seeking for the subject
        claim and identify all documents supporting or demonstrating your incurred
        expenses for these repairs.

  ANSWER:
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 131 of
                                      161



  3.    Aside from those damages identified in interrogatories 1 and 2 above, please
        state whether you are seeking any other damages in this litigation and, if so,
        describe in detail the nature of these damages, the basis for seeking these
        damages, and identify in detail all estimates, proposals, invoices, statements,
        receipts, correspondence or any other documents supporting or demonstrating
        your claim for these damages.

  ANSWER:




  4.    Please identify the current members of the MM182 LLC d/b/a CASA MORADA.
        Please also identify each members’ current primary physical address.

  ANSWER:
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 132 of
                                      161


                                      MM182 LLC d/b/a CASA MORADA

                                      By:
                                      Print Name:
                                      Title:

                                      ACKNOWLEDGMENT

  STATE OF FLORIDA

  COUNTY OF

          BEFORE       ME,      the    undersigned      authority,    personally     appeared

  ________________________ on behalf of MM182 LLC d/b/a CASA MORADA, who is

  personally known to me OR who has produced ________________________* as

  identification, and who, after first being duly sworn, deposes and says that he/she has

  read the foregoing Answers to Second Interrogatories which were propounded to

  him/her by the _______________ and to the best of his/her knowledge and belief are

  true and correct.

          SWORN TO AND SUBSCRIBED before me, this _______ day of _________,
  2018.
          *List type of identification produced or "N/A," whichever is applicable.



  (SEAL)

                                                 ___________________________________
                                                 NOTARY PUBLIC

                                                 State of __________ at Large

                                                 My Commission Expires:
Filing #Case 4:18-cv-10277-JLK
         77326944                Document
                    E-Filed 08/31/2018    1-2 Entered
                                       02:42:04 PM on FLSD Docket 11/29/2018 Page 133 of
                                                    161


                      IN THE CIRCUIT COURT OF THE 16TH JUDICIAL CIRCUIT
                            IN AND FOR MONROE COUNTY, FLORIDA


        MM182 LLC d/b/a CASA MORADA,
                                                  CASE NO.: 18-CA-000411-P
                     Plaintiff,

        vs.

        ARCH SPECIALTY INSURANCE
        COMPANY,

                   Defendant.
        __________________________________/

               ANSWER, AFFIRMATIVE DEFENSES AND DEMAND FOR JURY TRIAL

               COMES NOW, the Defendant, ARCH SPECIALTY INSURANCE COMPANY

        (“Arch”), by and through its undersigned counsel, and responds to the Complaint as

        follows:

               1.    Admitted for jurisdictional purposes only, otherwise denied.

               2.    Denied.      However, admitted that Plaintiff is a Florida limited liability

        company with its principal place of business in Islamorada, Florida.

               3.    Denied. However, admitted that Arch is a surplus lines insurance carrier

        that is incorporated in Missouri with a principal place of business in New Jersey.

        Further admitted that Arch conducts business in Monroe County, Florida.

               4.    Admitted that venue is proper in Monroe County, Florida as the insured

        property is located in Monroe County, Florida. Otherwise denied.

               5.    Denied.      Specifically, Plaintiff did not provide certain information or

        documentation requested by Arch before filing suit including an estimate of its claimed

        building damages.
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 134 of
                                      161


                                GENERAL ALLEGATIONS

        6.     Admitted that Arch issued policy number ESP 7303712-00 to the named

  insured, MMI 82, LLC d/b/a Casa Morada, containing the policy period of March 15,

  2017 to March 15, 2018 that provides property insurance to the premises located at 136

  Madeira Road, Islamorada, FL 33065 pursuant to all provisions, terms, and conditions

  of the policy. Otherwise denied.

        7.     Admitted that the property that is the subject of this lawsuit is located at

  136 Madeira Road, Islamorada, FL 33065. Otherwise denied.

        8.     Admitted that the subject policy speaks for itself. Otherwise denied.

        9.     Admitted that the subject property suffered damage caused by Hurricane

  Irma on or about September 10, 2017. Otherwise denied.

        10.    Admitted.

        11.    Admitted that Arch has made a claim payment of $100,000.00 for lost

  business income. Otherwise denied.

        12.    Denied.

        13.    Admitted that Arch sought to investigate and adjust the loss. Otherwise

  denied.

        14.    Denied.

        15.    Denied.

        16.    Admitted that Plaintiff retained its attorneys. Otherwise denied.

                                     COUNT I
                                BREACH OF CONTRACT
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 135 of
                                      161


         17.     Arch readopts and realleges its responses to paragraphs 1 through 16 as

  if fully set forth herein.

         18.     Admitted that Arch issued policy number ESP 7303712-00 to the named

  insured, MMI 82, LLC d/b/a Casa Morada, containing the policy period of March 15,

  2017 to March 15, 2018 that provides property insurance to the premises located at 136

  Madeira Road, Islamorada, FL 33065 pursuant to all provisions, terms, and conditions

  of the policy. Otherwise denied.

         19.     Admitted that Plaintiff paid its premiums. Otherwise denied.

         20.     Admitted that Arch has made a claim payment of $100,000.00 for lost

  business income. Otherwise denied.

         21.     Denied.       Specifically, Plaintiff did not provide certain information or

  documentation requested by Arch before filing suit including an estimate of its claimed

  building damages.

         22.     Denied.

         23.     Denied.

         WHEREFORE, the Defendant, ARCH SPECIALTY INSURANCE COMPANY,

  respectfully requests judgment in its favor, costs of this action and such other relief as

  this Court deems appropriate under the circumstances. Arch demands a jury trial on all

  issues so triable as a matter of right.

                                          COUNT II
                                   DECLARATORY JUDGMENT

         25-34. These allegations, which are duplicative of the breach of contract count,

  are subject to Arch’s pending Motion to Dismiss.          We note the Complaint omitted

  paragraph 24.
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 136 of
                                      161


                                  AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

         Arch did not breach the insurance policy, so Plaintiffs’ Complaint fails to state a

  cause of action for which relief may be granted.

                             SECOND AFFIRMATIVE DEFENSE

         Plaintiff prematurely filed suit in violation of the policy terms and conditions

  before even producing its own estimate of the claimed damages to the building.

  Plaintiff’s premature filing of suit violated its Duties In The Event Of Loss Or Damage as

  Arch was actively requesting information from the Plaintiff including the details of what

  Plaintiff was claiming under the policy. The policy states, in pertinent part:

                            COMMERCIAL PROPERTY CONDITIONS

         This Coverage Part is subject to the following conditions, the Common Policy
         Conditions and applicable Loss Conditions and Additional Conditions in
         Commercial Property Coverage Forms.

                                              ***

         D.     LEGAL ACTION AGAINST US

                No one may bring a legal action against us under this Coverage Part
                unless:

                1.     There has been full compliance with all of the terms of this
                       Coverage Part;

                                              ***

         E.     Loss Conditions

                The following conditions apply in addition to the Common Policy
                Conditions and the Commercial Property Conditions:

                                              ***

                3.     Duties In The Event Of Loss Or Damage

                       a.     You must see that the following are done in the event of
                              loss or damage to Covered Property:
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 137 of
                                      161



                                              ***

                            (5)      At our request, give us complete inventories of the
                                     damaged and undamaged property.            Include
                                     quantities, costs, values and amount of loss
                                     claimed.

                            (6)      As often as may be reasonably required, permit us
                                     to inspect the property proving the loss or damage
                                     and examine your books and records.

                                     Also, permit us to take samples of damaged and
                                     undamaged property for inspection, testing and
                                     analysis, and permit us to make copies from your
                                     books and records.

                                              ***

                            (8)      Cooperate with us in the investigation or settlement
                                     of the claim.

                                              ***

  At a minimum, Plaintiff failed to produce responsive information and documentation to

  the following document requests:

        1.    An inventory of damaged property (whether real or business
        personal) showing in detail, quantity, description, and amount of loss.
        Attach to the inventory all bills, receipts, and related documents that
        substantiate the figures in the inventory.

        2.     All documents, including, but not limited to, maintenance records,
        appraisals, damage reports, assessments, receipts, invoices, estimates,
        reports, evaluations, etc., concerning or documenting any repairs,
        performed or contemplated, to the insured property within the last three
        years.

        3.     All documents, reports, correspondence, notes, calculations,
        diagrams, and the like that evidences or opines as to the cause or causes
        of the purported damages.

        4.     All photographs and videotapes of the damages for which you are
        claiming insurance coverage.

        5.    A list of all persons and/or entities who or which have knowledge of
        the damages related to this claim.
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 138 of
                                      161



        6.     All documents of whatever nature you believe support your claim
        for insurance benefits for the purported loss.

                                              ***

                             THIRD AFFIRMATIVE DEFENSE

        The policy contains certain requirements for payment of a covered loss on a

  replacement cost basis. Arch will not pay on a replacement cost basis for any loss or

  damage: (1) Until the lost or damaged property is actually repaired or replaced; and (2)

  Unless the repair or replacement is made as soon as reasonably possible after the loss

  or damage.     The policy language regarding payment on replacement cost would

  become applicable if Plaintiff’s claimed damages are deemed covered.

                            FOURTH AFFIRMATIVE DEFENSE

        Any payment for covered damages will be issued to those entitled to payment

  under the terms and conditions of the policy including the applicable clause that

  requires a mortgage holder to be included on any payment.

                             FIFTH AFFIRMATIVE DEFENSE

        The policy excludes damages caused by or resulting from wear and tear, rust or

  other corrosion, decay, deterioration, hidden or latent defect or any quality in property

  that causes it to damage or destroy itself, settling, cracking, shrinking, or expansion

  pursuant to the following language:

        2.     We will not pay for loss or damage caused by or resulting from any of the
               following:
                                              ***

               d.     (1)    Wear and tear;

                      (2)    Rust or other corrosion, decay, deterioration, hidden or
                             latent defect or any quality in property that causes it to
                             damage or destroy itself;
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 139 of
                                      161



                      (3)     Smog;

                      (4)     Settling, cracking, shrinking or expansion;

                                               ***

                              SIXTH AFFIRMATIVE DEFENSE

        The policy excludes loss or damage caused by or resulting from faulty,

  inadequate or defective design, specifications, workmanship, repair, construction,

  renovation, materials used in repair, construction, renovation or remodeling, or

  maintenance pursuant to the following policy language:

        3.     We will not pay for loss or damage caused by or resulting from any of the
               following, 3.a. through 3.c. But if an excluded cause of loss that is listed
               in 3.a. through 3.c. results in a Covered Cause of Loss, we will pay for the
               loss or damage caused by that Covered Cause of Loss.

                                               ***

               c.     Faulty, inadequate or defective:

                      (1)     Planning, zoning, development, surveying, siting;

                      (2)     Design, specifications, workmanship, repair, construction,
                              renovation, remodeling, grading, compaction;

                      (3)     Materials used in repair, construction, renovation or
                              remodeling; or

                      (4)     Maintenance;

                      of part or all of any property on or off the described premises.

                                               ***

                            SEVENTH AFFIRMATIVE DEFENSE

        The policy contains a limitation that damages to the interior of any building or

  structure caused by or resulting from rain, whether driven by wind or not, are not

  covered unless the building or structure first sustains damage by a Covered Cause of
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 140 of
                                      161


  Loss to its roof or walls through which the rain enters pursuant to the following policy

  language:

        C.     Limitations

               The following limitations apply to all policy forms and endorsements,
               unless otherwise stated:

                                               ***

               1.     We will not pay for loss of or damage to property, as described
                      and limited in this section. In addition, we will not pay for any loss
                      that is a consequence of loss or damage as described and limited
                      in this section.

                                               ***

                      c.     The interior of any building or structure, or to personal
                             property in the building or structure, caused by or resulting
                             from rain, snow, sleet, ice, sand or dust, whether driven by
                             wind or not, unless:

                             (1)     The building or structure first sustains damage by a
                                     Covered Cause of Loss to its roof or walls through
                                     which the rain, snow, sleet, ice, sand or dust
                                     enters;

                                               ***
  If water damaged the interior of any building or structure and it did not enter through an

  opening caused by wind, it is not covered.

                             EIGHTH AFFIRMATIVE DEFENSE

        There is no coverage for damage to outdoor property caused by windstorm.

  Such outdoor property includes outdoor fences, radio and television antennas (including

  satellite dishes), trees, shrubs and plants including debris removal expense.                The

  applicable policy language is:

        2.     Property Not Covered

               Covered Property does not include:

                                               ***
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 141 of
                                      161


              q.     The following property while outside of buildings:

                                             ***

                     (2)     Fences, radio or television antennas (including satellite
                             dishes) and their lead-in wiring, masts or towers, signs
                             (other than signs attached to buildings), trees, shrubs or
                             plants (other than “stock” of trees, shrubs or plants), all
                             except as provided in the Coverage Extensions.

                                             ***

        5.    Coverage Extensions

              Except as otherwise provided, the following Extensions apply to property
              located in or on the building described in the Declarations or in the open
              (or in a vehicle) within 100 feet of the described premises.

              If a Coinsurance percentage of 80% or more is shown in the Declarations,
              you may extend the insurance provided by this Coverage Part as follows:

                                             ***

              e.     Outdoor Property

              You may extend the insurance provided by this Coverage Form to apply
              to your outdoor fences, radio and television antennas (including satellite
              dishes), trees, shrubs and plants (other than trees, shrubs or plants which
              are “stock” or are part of a vegetated roof), including debris removal
              expense, caused by or resulting from any of the following causes of loss if
              they are Covered Causes of Loss:

                     (1)     Fire;

                     (2)     Lightning;

                     (3)     Explosion;

                     (4)     Riot or Civil Commotion; or

                     (5)     Aircraft.

                                             ***

                            NINTH AFFIRMATIVE DEFENSE

        The Named Windstorm Percentage Deductible Endorsement (Reported Value),

  form 00 EXP0195 00 03 15, applies.         Pursuant to all terms and provisions of this
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 142 of
                                      161


  endorsement, there is a 5% windstorm deductible applied to each building that sustains

  loss or damage subject to a minimum of $100,000.00 per occurrence.

                              TENTH AFFIRMATIVE DEFENSE

         Plaintiff made a claim for lost business income and/or extra expense. All terms

  and conditions of the policy forms relating to lost business income and/or extra

  expense, 00 EXP0094 00 08 14, apply.

                            ELEVENTH AFFIRMATIVE DEFENSE

         The subject policy excludes all damage by flood, and the flood exclusion contains

  anti-concurrent, anti-sequential policy language. The policy states:

         B.     Exclusions

                1.     We will not pay for loss or damage caused directly or indirectly by
                       any of the following. Such loss or damage is excluded regardless
                       of any other cause or event that contributes concurrently or in any
                       sequence to the loss.

                                               ***

                       g.     Water

                              (1)     Flood, surface water, waves (including tidal wave
                                      and tsunami), tides, tidal waves, overflow of any
                                      body of water, or their spray, all whether driven by
                                      wind or not (including storm surge);

                                               ***

                                 DEMAND FOR JURY TRIAL

         Arch hereby demands trial by jury on all issues so triable.

                                         STATEMENT

         Arch reserves its right to amend said Answer and Affirmative Defenses,

  including, but not limited to, asserting additional defenses.
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 143 of
                                      161


        WHEREFORE, the Defendant, ARCH SPECIALTY INSURANCE COMPANY,

  respectfully requests judgment in its favor, costs of this action and such other relief as

  this Court deems appropriate under the circumstances.

                                       BUTLER WEIHMULLER KATZ CRAIG LLP




                                       CHRISTOPHER M. RAMEY, ESQ.
                                       Florida Bar No.: 0044808
                                       cramey@butler.legal
                                       Secondary: lfarrell@butler.legal
                                       400 N. Ashley Drive, Suite 2300
                                       Tampa, Florida 33602
                                       Telephone: (813) 281-1900
                                       Facsimile: (813) 281-0900
                                       Attorneys for Arch Specialty Insurance Company



                                CERTIFICATE OF SERVICE

        I certify that a copy hereof has been furnished to:

               Anthony M. Lopez, Esq.
               Joe R. De Prado, Esq.
               Marin, Eljaiek, Lopez & Martinez P.L.
               2601 South Bayshore Drive, 18th Floor
               Coconut Grove, FL 33133
               Mellaw3@mellawyers.com
               Secondary: dfg@mellawyers.com; jd@mellawyers.com
               Attorneys For: Plaintiff

  by E-Portal on August 31, 2018.




                                        CHRISTOPHER M. RAMEY, ESQ.
Filing #Case 4:18-cv-10277-JLK
         77326944                Document
                    E-Filed 08/31/2018    1-2 Entered
                                       02:42:04 PM on FLSD Docket 11/29/2018 Page 144 of
                                                      161


                       IN THE CIRCUIT COURT OF THE 16TH JUDICIAL CIRCUIT
                             IN AND FOR MONROE COUNTY, FLORIDA


        MM182 LLC d/b/a CASA MORADA,
                                                    CASE NO.: 18-CA-000411-P
                       Plaintiff,

        vs.

        ARCH SPECIALTY INSURANCE
        COMPANY,

                   Defendant.
        __________________________________/

              DEFENDANT'S MOTION TO DISMISS COUNT II OF PLAINTIFF’S COMPLAINT

               COMES NOW, the Defendant, ARCH SPECIALTY INSURANCE COMPANY,

        (“Arch”), by and through its undersigned counsel, and files its Motion to Dismiss Count II of

        Plaintiff’s Complaint and in support thereof, states as follows:

        I.     Facts

               1.      Arch issued a property insurance policy to Plaintiff that provides coverage to

        the insured property pursuant to its terms and conditions. See Complaint at ¶6.

               2.      Plaintiff reported a loss to Arch for property damage. See Complaint at ¶9.

               3.      On or about May 25, 2018, Plaintiff filed a two-count Complaint against Arch.

        Count I is a breach of contract action and Count II for declaratory judgment.

               4.      Count I, for breach of contract, alleges that Arch breached by failing to pay

        Plaintiff covered damages in relation to a property loss. See Complaint at ¶22-23.

               5.      Plaintiff then alleges that due to the breach, it retained counsel and requests

        attorney’s fees and costs pursuant to Florida Statute §627.428.             See Complaint at

        WHEREFORE clause after ¶23.

               6.      Plaintiff then demands declaratory relief in Count II that Arch continues to fail
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 145 of
                                      161


  to fully compensate for the loss, which is an alleged breach of contract, and that it allegedly

  is in doubt whether it has sufficiently complied with the policy.            The alleged lack of

  “compensation” is for the same damages addressed in Count I:

         28.  Based upon its improper adjustment of the Insured’s claim, the Insurance
         Company failed to issue payment in the proper amount to the Insured.

         29.     The Insurance Company continues to fail to fully compensate the Insured for
         loss.

                                     Need for Declaratory Relief

         30.     The Insured believes is [sic] in full compliance with the terms and conditions
         of the Policy.

         31.     The Insured also believes that no further policy compliance is required as a
         result of the Insurance Company’s breach of the Policy by failing to properly adjust
         and pay the Insured’s claim.

         32.     The Insured is entitled to have removed by judicial decree all doubts raised
         by the Insurance Company concerning whether the Insured has complied with the
         duties imposed upon under the Policy and the validity of the Insurance Company’s
         demands under the Policy.

  See Complaint at ¶¶28 through 32.

         7.      Plaintiff then again demands the payment of reasonable attorney’s fees. See

  Complaint at WHEREFORE clause following ¶34.

         8.      For the reasons described more fully below, Count II of the Complaint should

  be dismissed, as Plaintiff is, in actuality, seeking a judicial declaration that Arch has

  breached the contract, which is not a proper basis for seeking a declaratory judgment.

  II.    Argument and Citation to Authority

         A.      Count II Should be Dismissed for Failing to State a Claim Upon Which
                 Relief Can be Granted

         In order to demonstrate a right to proceed with an action seeking declaratory relief,

  “the party seeking a declaration must show that he is in doubt as to the existence or

  nonexistence of some right, status, immunity, power, or privilege and that he is entitled to

  have such doubt removed.” “X” Corp. v. “Y” Person, 622 So.2d 1098, 1101 (Fla. Dist. Ct.


                                                   2
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 146 of
                                      161


  App. 1993) (citing Flagship Real Estate Corp. v. Flagship Banks, Inc., 374 So.2d 1020 (Fla.

  Dist. Ct. App. 1979)). Moreover, “[b]efore any proceedings for declaratory relief should be

  entertained it should be clearly made to appear that there is a bona fide, actual, present

  need for the declaration.” Wells v. Wells, 24 So.3d 579, 583 (Fla. Dist. Ct. App. 2009)

  (quoting May v. Holley, 59 So.2d 636, 639 (Fla. 1952)).

         In Count II of the Complaint, Plaintiff purports to seek declaratory relief – a ruling by

  the Court that the Plaintiff does not need to further comply with policy conditions because

  Arch is in breach of contract. However, the Complaint also asserts a breach of contract

  count. Both counts are premised on the same factual dispute and seek a determination of

  coverage available for Plaintiff’s claimed loss. In such a circumstance, “Plaintiff will be able

  to secure full, adequate and complete relief through the breach of contract claim,” and

  Plaintiff’s claim for declaratory judgment should be dismissed. Fernando Grinberg Trust

  Success Int. Properties, LLC v. Scottsdale Ins. Co., No. 10-20448-Civ, 2010 WL 2510662,

  at *1 (S.D. Fla. June 21, 2010). As explained in Fernando Grinberg Trust Success Int.

  Properties:

         A court may declare the rights and other legal relations of any interested party
         in the case of an actual controversy within its jurisdiction. 28 U.S.C. § 2201.
         Florida Statute Section 86.021 provides for the declaration of rights or status
         where a party to an agreement is in doubt as to his or her rights. City of
         Hollywood v. Fla. Power & Light, Co., 624 So.2d 285 (Fla. Dist. Ct. App.
         1993). The only relevant inquiry in a motion to dismiss a declaratory
         judgment action is whether or not the plaintiff is entitled to a declaration of
         rights. Toban v. Am. Sec. Ins. Co., No. 06-61912-Civ, 2007 WL 1796250, at
         *2 (S.D. Fla. June 20, 2007); see also Gov’t Emp. Ins. v. Anta, 379 So.2d
         1038, 1039 (Fla. Dist. Ct. App. 1980). “[A] trial court should not entertain an
         action for declaratory judgment on issues which are properly raised in other
         counts of pleadings and already before the court, through which the plaintiff
         will be able to secure full, adequate and complete relief.” McIntosh v.
         Harbour Club Villas, 468 So.2d 1075, 1080-81 (Fla. Dist. Ct. App. 1985)
         (Nesbitt, J. specially concurring); see also Taylor v. Cooper, 60 So.2d 534,
         535-36 (Fla. 1952).

  Id.



                                                 3
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 147 of
                                      161


         “The Declaratory Judgment Act ‘permits actual controversies to be settled before

  they ripen into violations of law or a breach of contractual duty.’” Eisenberg v. Standard Ins.

  Co., No. 09-80199-CIV, 2009 WL 3667086, at *2 (S.D. Fla. Oct. 26, 2009) (quoting 10B C.

  Wright & A. Miller, Federal Practice & Procedure, Civil 3d § 2751 (2004)). Asking the Court

  to declare whether Arch properly performed under the policy, however, is not a proper use

  of the declaratory judgment. Where, as here, Plaintiff believes that the insurance policy

  provides coverage, then Plaintiff is actually seeking a judicial declaration that Arch has

  breached the policy. As explained in Eisenberg:

         A petition seeking declaratory judgment that alleges breach of duties and
         obligations under the terms of a contract and asks the court to declare those
         terms breached is nothing more than a petition claiming breach of contract. It
         thus provides an adequate remedy at law, and a decision on the merits of the
         breach of contract claim would render the [plaintiff’s] request for declaratory
         judgment moot or redundant.

  Id. at *2-3 (quoting Amerisure Mut. Ins. Co. v. Maschmeyer Landscapers, Inc., 2007 WL

  2811080 (E.D. Mo. 2007)).

         Put simply, there is no need for such a judicial declaration because Plaintiff has not

  identified confusion, ambiguity or the need for judicial interpretation of the policy itself. The

  proper cause of action for such a dispute lies in contract.           A judicial declaration is

  unnecessary and duplicative of the breach of contract claim in the Complaint. It has been

  held that “[a] court must dismiss a claim for declaratory judgment if it is duplicative of a

  claim for breach of contract and, in effect, seeks adjudication on the merits of the breach of

  contract claim.” Miami Yacht Charters, LLC v. National Union Fire Ins. Co. of Pittsburgh,

  PA, No. 11-21163-CIV, 2012 WL 1416428, at *2 (S.D. Fla. Apr. 24, 2012) (citations

  omitted).

         Plaintiff does not allege any ambiguity in the policy itself.       Instead, it seeks a

  determination of coverage, which is duplicative of the breach of contract count that is



                                                 4
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 148 of
                                      161


  premised on the allegation that Arch improperly breached the policy by not extending

  coverage for the Plaintiff’s claim. Consequently, even if all of the Plaintiff’s allegations are

  taken as true, the allegations of contractual non-payment do not trigger the need for

  declaratory relief. Barrett v. Pickard, 85 So. 2d 630, 631-632 (Fla. 1956) (holding that

  provisions of the instrument clear and free of ambiguities leaving only an issue of damages

  are not properly ascertainable under Declaratory Relief Statute); Reddick v. Christie, 226

  So. 2d 434, 436-437 (Fla. Dist. Ct. App. 1969).

         In sum, Plaintiff’s claim for declaratory relief is duplicative of the claim for breach of

  contract. Plaintiff has failed to articulate a separate bona fide, actual, present need for any

  declaration of rights. As such, Count II of the Complaint should be dismissed as a matter of

  law.

         WHEREFORE, the Defendant, ARCH SPECIALTY INSURANCE COMPANY

  respectfully requests that this Court grant its Motion to Dismiss Count II of Plaintiff’s

  Complaint for failure state a claim upon which relief can be granted and for such relief as

  this court deems appropriate.

                                          BUTLER WEIHMULLER KATZ CRAIG LLP




                                          CHRISTOPHER M. RAMEY, ESQ.
                                          Florida Bar No.: 0044808
                                          cramey@butler.legal
                                          Secondary: lfarrell@butler.legal
                                          400 N. Ashley Drive, Suite 2300
                                          Tampa, Florida 33602
                                          Telephone: (813) 281-1900
                                          Facsimile: (813) 281-0900
                                          Attorneys for Arch Specialty Insurance Company




                                                 5
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 149 of
                                      161


                               CERTIFICATE OF SERVICE

        I certify that a copy hereof has been furnished to:

               Anthony M. Lopez, Esq.
               David F. Garcia, Esq.
               Marin, Eljaiek, Lopez & Martinez P.L.
               2601 South Bayshore Drive, 18th Floor
               Coconut Grove, FL 33133

  by E-Portal on August 31, 2018.




                                       CHRISTOPHER M. RAMEY, ESQ.




                                              6
Filing #Case 4:18-cv-10277-JLK
         78504736                Document
                    E-Filed 09/27/2018    1-2 Entered
                                       10:12:26 AM on FLSD Docket 11/29/2018
                                                                                    *18-000178422*
                                                                                 Page 150 of
                                                                  *18-000178422*
                                                                 161



                                                                   CASE #:          18-CA-000411-P
     MMI 82 LLC D/B/A CASA MORADA
                                                                   COURT:           CIRCUIT COURT
                                                                   COUNTY:          MONROE
     PLAINTIFF(S)                                                  DFS-SOP #:       18-000178422

     VS.

     ARCH SPECIALTY INSURANCE COMPANY

     DEFENDANT(S)
     _______________________________________/
     SUMMONS, COMPLAINT, DISCOVERY




                               NOTICE OF SERVICE OF PROCESS
     NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
     State of Florida. Said process was received in my office by ELECTRONIC DELIVERY on Friday, July
     27, 2018 and a copy was forwarded by ELECTRONIC DELIVERY on Wednesday, August 1, 2018 to the
     designated agent for the named entity as shown below.


              ARCH SPECIALTY INSURANCE COMPANY
              LYNETTE COLEMAN
              1201 HAYS STREET
              TALLAHASSEE, FL 32301




     *Our office will only serve the initial process(Summons and Complaint) or Subpoena and is not responsible
     for transmittal of any subsequent fillings, pleadings, or documents unless otherwise ordered by the Court
     pursuant to Florida Rules of Civil Procedure, Rule #1.080




                                                                    Jimmy Patronis
                                                                    Chief Financial Officer
     cc to:


     ANTHONY LOPEZ
     2601 SOUTH BAYSHORE DRIVE - SUITE 850
     COCONUT GROVE, FL 33133
                                                                                                          JJ1




                                      Office of the General Counsel - Service of Process Section
                         200 East Gaines Street - P.O. Box 6200 - Tallahassee, FL 32314-6200 - (850)413-4200
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 151 of
                                      161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 152 of
                                      161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 153 of
                                      161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 154 of
                                      161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 155 of
                                      161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 156 of
                                      161
Filing #Case 4:18-cv-10277-JLK
         80910082                Document
                    E-Filed 11/16/2018    1-2 Entered
                                       11:47:37 AM on FLSD Docket 11/29/2018 Page 157 of
                                             161
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 158 of
                                      161


                IN THE CIRCUIT COURT OF THE 16TH JUDICIAL CIRCUIT
                      IN AND FOR MONROE COUNTY, FLORIDA

  MM182 LLC d/b/a CASA MORADA,
                                            CASE NO.: 18-CA-000411-P
                Plaintiff,

  vs.

  ARCH SPECIALTY INSURANCE
  COMPANY,

             Defendant.
  __________________________________/

           DEFENDANT’S NOTICE OF REMOVAL TO OPPOSING COUNSEL

  TO:    Anthony M. Lopez, Esq.
         David F. Garcia, Esq.
         Marin, Eljaiek, Lopez & Martinez P.L.
         2601 South Bayshore Drive, 18th Floor
         Coconut Grove, FL 33133

         YOU    ARE      HEREBY     NOTIFIED      that   Defendant,    ARCH      SPECIALTY

  INSURANCE COMPANY, in the above-styled action has, on this day, filed a Notice of

  Removal to the United States District Court for the Southern District of Florida, Key

  West Division. A copy of the Notice of Removal is attached hereto as Exhibit “A.” The

  removal of the above-styled action to the United States District Court for the Southern

  District of Florida has been effectuated thereby.

         Please serve the undersigned with copies of all pleadings that may be filed by

  you in the United States District Court for the Southern District of Florida pursuant to the

  removal of this cause and in accordance with the Federal Rules of Civil Procedure.

         Dated this 29th day of November, 2018.
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 159 of
                                      161


                                       BUTLER WEIHMULLER KATZ CRAIG LLP




                                       CHRISTOPHER M. RAMEY, ESQ.
                                       Florida Bar No.: 0044808
                                       cramey@butler.legal
                                       JUSTIN SBLANO, ESQ.
                                       Florida Bar No.: 1008138
                                       jsblano@butler.legal
                                       Secondary: lfarrell@butler.legal
                                                    ehorton@butler.legal
                                       400 N. Ashley Drive, Suite 2300
                                       Tampa, Florida 33602
                                       Telephone: (813) 281-1900
                                       Facsimile: (813) 281-0900
                                       Attorneys for Defendant, Arch Specialty Insurance
                                       Company

                               CERTIFICATE OF SERVICE

        I certify that a copy hereof has been furnished to:

        Anthony M. Lopez, Esq.
        David F. Garcia, Esq.
        Marin, Eljaiek, Lopez & Martinez P.L.
        2601 South Bayshore Drive, 18th Floor
        Coconut Grove, FL 33133
        Attorney For: Plaintiff

  by e-Portal on November 29, 2018.




                                       CHRISTOPHER M. RAMEY, ESQ.




                                              2
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 160 of
                                      161


                IN THE CIRCUIT COURT OF THE 16TH JUDICIAL CIRCUIT
                      IN AND FOR MONROE COUNTY, FLORIDA

  MM182 LLC d/b/a CASA MORADA,
                                            CASE NO.: 18-CA-000411-P
                Plaintiff,

  vs.

  ARCH SPECIALTY INSURANCE
  COMPANY,

             Defendant.
  __________________________________/

   DEFENDANT’S CERTIFICATION AND NOTICE OF FILING NOTICE OF REMOVAL

         PLEASE TAKE NOTICE that on November 29, 2018, Defendant, ARCH

  SPECIALTY INSURANCE COMPANY (“Arch”), in the above styled action, submitted to

  the office of the Clerk of the United States District Court for the Southern District of

  Florida, Key West Division, for filing a Notice of Removal pursuant to 28 U.S.C. § 1441-

  1452. A copy of the Notice of Removal is attached hereto as Exhibit A.

         Arch respectfully requests that this Court proceed no further with this action,

  unless this action is remanded to State Court. Absent entry of a remand by the United

  States District Court for the Southern District of Florida, Key West Division, this court is

  divested of jurisdiction in this case and is thereby requested to stay all further

  proceedings in accordance with 28 U.S.C. § 1446 (d).

         Dated November 29, 2018.




                                               1
Case 4:18-cv-10277-JLK Document 1-2 Entered on FLSD Docket 11/29/2018 Page 161 of
                                      161




                                       BUTLER WEIHMULLER KATZ CRAIG LLP




                                       CHRISTOPHER M. RAMEY, ESQ.
                                       Florida Bar No.: 0044808
                                       cramey@butler.legal
                                       Secondary: lfarrell@butler.legal
                                       400 N. Ashley Drive, Suite 2300
                                       Tampa, Florida 33602
                                       Telephone: (813) 281-1900
                                       Facsimile: (813) 281-0900
                                       Attorneys for Defendant, Arch Specialty Insurance
                                       Company

                               CERTIFICATE OF SERVICE

        I certify that a copy hereof has been furnished to:

        Anthony M. Lopez, Esq.
        David F. Garcia, Esq.
        Marin, Eljaiek, Lopez & Martinez P.L.
        2601 South Bayshore Drive, 18th Floor
        Coconut Grove, FL 33133
        Attorney For: Plaintiff

  by e-Portal on November 29, 2018.




                                       CHRISTOPHER M. RAMEY, ESQ.




                                              2
